Title: To Thomas Jefferson from John Barnes, 3 August 1801
From: Barnes, John
To: Jefferson, Thomas


Sir
Geo: Town 3d Augst. 1801—
—free from the pressing Cares of Government I hope you may enjoy at last sir […] [the sweets] of Domestic happiness—without [allay].
—The master of the sloop with whom I intrusted your packages of groceries, and 5 lbs. plaister of Paris—from hence to Alexandria intended for the Sloop Abigal & Rebecca from there to Richmond as the latter had left Alexandria the Evening before—was so obliging as to pursue and with some difficulty overhauled and delivered them safe on Board the A & R—with promise of delivering them as expressed in Bills Lading—tho unsigned, nor had Capt. L[…] time or opportunity to return me one as desired—. he suspects however from Contrary winds, & weather the A & R must have had a tedious passage. Still I hope she is ere this arrived at Richmond and that I may Venture, to send on the plaisterers, in the Course of a day or two, without risque.
—Mr Richards at Philada. in his late advices says “I have paid Doct Jackson $112.—as well as Mr. Mercer the Amt. of his Acct. for 6 Boxes sirup of punch [a] $10 [is] $60 (at request of Mr Rapin) on the Presidents a/c—and further he says “I still hold your check on Bank US. for $4000 of 16th June not hearing anything from Mr Dinsmore—to whom I sent your letter as ⅌ address &c—in this Case you will be pleased to inform his Brother or Cousin with you—for his […] [government therein?]—
Mr Rapin sent me a Key—(I presume) for his Room & […]—I purpose calling to see if any thing is needfull or wanting at Washington—and abt the 10th Inst. expect to Obtain another warrant from the Treasury for $2000—if therefore, you should have, any [Occasional?] paymts. to make, I shall be fully prepared to answer them—
I am most Respectfully Sir, your Obed: & very hum Sev
John Barnes

P.S. Your wt each figs: prunes, Raisins & Almonds, with 2 Books, are still in my stores without a present Chance of conveyance—unless I can meet with one from Alexandria—
Mr Conrads pair of looking glasses shall be procured and Mr Carpenters Bill paid when Called upon

Mr Richards also advises I shall in a few day rendr Invoices of your last order shipped for Richmond, on a/c of the President, Glass &c. &c.
